Citation Nr: 0505370	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  04-42 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic venous stasis 
of the left lower extremity, claimed as left leg and foot 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to March 
1948.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The service separation examination does not show any 
complaints or findings relating to left lower extremity or 
vein pathology; the first indication of venous insufficiency 
in the record is found approximately four decades after the 
veteran's separation from his period of service; the 
preponderance of the evidence is against a finding that the 
veteran's current left lower extremity pathology is related 
to service.


CONCLUSION OF LAW

A chronic lower left extremity disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letters dated in July 2003 and August 2003, the RO advised 
the appellant of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The appellant was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claim, but that he 
must provide enough information so that VA could request any 
relevant records.  The appellant was advised of the evidence 
received and was requested to provide authorization for the 
release of any private medical records.  The appellant was 
also asked to identify any additional information or evidence 
that he wanted VA to try and obtain.  

The October 2004 statement of the case (SOC) and the July and 
August 2003 VCAA letters notified the appellant of the 
relevant laws and regulations pertinent to his claim, and 
essentially advised him of the evidence necessary to 
substantiate his claim.  The SOC and VCAA letters notified 
the appellant of his and VA's respective obligations to 
obtain different types of evidence.  They also advised the 
appellant of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for the actions.  

The bulk of the veteran's service medical records appear to 
have been lost in a fire at the National Personnel Records 
Center in 1973.  When a veteran's service medical records are 
unavailable, VA's duty to assist, and the Board's duty to 
provide reasons and bases for its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule (see 
38 U.S.C.A. §§ 71204(d)(1), 5107(b) (West 1991)), are 
heightened.  See also Moore (Howard) v. Derwinski. 1 Vet. 
App. 401, 404 (1991).  However, the claims folder does 
contain the separation examination conducted at the end of 
the veteran's period of service.  In July 2003, the RO 
requested that the veteran complete NA Form 13055 in order to 
facilitate a search for his any reconstructed service medical 
records.  The veteran did not return the completed form as 
requested.  Private medical and VA outpatient records have 
been obtained.  The appellant has not indicated that he has 
any additional evidence to submit.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claim of entitlement to service 
connection for a left lower extremity disorder because there 
is no objective evidence indicating that there is a 
relationship between the appellant's left lower extremity 
disorder, identified as chronic venous stasis, and his 
military service.  Thus, while there is a current diagnosis 
of left lower extremity disorder, there is no true indication 
that it is related to service.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Indeed, in view of the absence of any 
mention of left lower extremity disability on the service 
separation examination or any mention of pertinent disability 
in medical records for more than four decades following 
service, any opinion relating the current left lower 
extremity disability to service would be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 USCA 
5103A(a)(2).

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA as regards the 
veteran's claim for entitlement to service connection.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

The service separation examination dated in March 1948 noted 
that the veteran did not have varicose veins.  Examination of 
the feet and skin were also noted as normal.  

The veteran was examined by VA in February 1953.  The veteran 
reported various complaints at this time, however he did not 
report any problems associated with his left lower extremity 
and/or veins, nor were any such abnormalities noted.  

The record is devoid of evidence of left lower extremity 
complaints or treatments until July 1989, when the veteran 
was seen with a reported history of venous insufficiency of 
the left lower extremity "since the 1940s?"  He was noted 
to present with a six year history of increased swelling.  A 
January 1990 VA outpatient record noted varicose veins.  
Subsequent treatments noted chronic venous insufficiency of 
the left lower extremity.  Venous stasis insufficiency was 
noted in September 1990.  A January 1991 treatment record 
noted pain in both calf muscles and the bottoms of the feet 
for several months.  

Private treatment records from M.B.K., M.D., include a 
December 2000 treatment record reflecting a diagnosis of 
"chronic stasis of left lower extremity secondary to injury 
which he sustained in World War II."  In a December 2000 
written statement, Dr. K. noted that the veteran had been a 
patient of his for some time, and had "a problem with his 
left lower extremity secondary to injury that he received 
during World War II.  The leg is swollen, weak, and has 
constant pain in it."

The Board finds that a clear preponderance of the evidence is 
against a finding that the veteran has a chronic left lower 
extremity disability attributable to his period of active 
duty.  The service separation examination does not show any 
complaints or findings related to the veteran's lower 
extremity or veins, nor does it note any injury during 
service.  There is no medical evidence of lower leg or vein 
complaints or treatment for more than 40 years following the 
veteran's separation from his period of service.  There is no 
objective medical evidence attributing his currently 
diagnosed chronic venous stasis of the left lower extremity 
to his period of service.  In this regard, the Board notes 
the VA outpatient treatment record noting a questionable 
history of venous insufficiency since the 1940s, and Dr. K's 
statement that the veteran had "a problem with his left 
lower extremity secondary to injury that he received during 
World War II."  However, these statements do not reflect any 
actual review of the medical record, rather they are clearly 
based on the veteran's own assertions of an injury and 
symptomatology dating to service; as shown above, these are 
not supported by the objective record.  Medical opinions have 
no probative value when they are based on an inaccurate 
factual predicate, such as the veteran's self- reported and 
inaccurate history.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 548 (1993).

The objective record does not demonstrate any complaints or 
treatments for left lower extremity pathology until 
approximately 40 years after the veteran's separation from 
his period of active duty.  While the veteran contends that 
he has chronic left lower extremity pathology stemming from 
his period of service, his lay testimony alone is not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for chronic venous stasis of the left 
lower extremity, claimed as left leg and foot injury, and 
that, therefore, the provisions of § 5107(b) are not 
applicable.


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


